Citation Nr: 0111322	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of service connected bilateral plantar 
fasciitis, currently rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than July 28, 
1999 for a grant of service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had certified active duty training from 
February 1990 to May 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Bilateral plantar fasciitis is manifested by tenderness 
to palpation, and normal range of motion and stance.

2.  The appellant was separated from active service on July 
4, 1998.

3.  The appellant filed a claim for service connection for 
bilateral plantar fasciitis on July 28, 1999.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276-5284 (2000).

2.  The criteria for an effective date earlier than July 28, 
1999 for a grant of service connection for bilateral plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157; 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a February 2000 rating decision 
wherein service connection for bilateral plantar fasciitis 
was granted.  A 10 percent evaluation was assigned from July 
28, 1999.  The appellant has appealed both the assigned 
evaluation and the effective date of the grant of service 
connection.  The appellant contends that she should have a 
higher evaluation because her plantar fasciitis is chronic 
and because surgery has been recommended.  She contends that 
the effective date for the grant of service connection should 
be May 18, 1999 which was the day she alleges she was 
discharged from the National Guard.  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim, as well as 
the law and regulations governing her claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  These records include 
service medical records and statements from a private medical 
examiner.  A VA examination was conducted in January 2000 and 
a copy of the report associated with the file.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim that has not been developed.


Increased rating.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  The evidence supports a 
findings that the plantar fasciitis is chronic, and we 
conclude that it has not significantly changed since it was 
identified in service.  Therefore, staged ratings are not 
appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

A review of the service medical records revealed that the 
appellant sought treatment during service for complaints of a 
"throbbing, pulling, sharp, persistent" pain in the arch of 
the heel and around the ankles of both feet.  On physical 
examination in November 1998, she had pain to palpation of 
the plantar fascia of both feet.  There was full range of 
motion in the foot and ankle and she was neurovascularly 
intact.  She reported that the pain limited her to ability to 
walk, run, or stand for extended periods.  Severe bilateral 
plantar fasciitis was diagnosed.  She was discharged in May 
1999 as medical unfit for retention due to this condition.

A VA examination was conducted in January 2000.  The 
appellant complained of foot pain that was not relieved by 
cortisone injections, heel inserts or stretching exercises.  
She had a lessening of the foot pain with soaks.  Walking or 
being on her feet aggravated the arch pain bilaterally.  She 
had difficulty ascending and descending the stairs, but 
denied falling.  She had balancing problems because of the 
arch pain.  She denied weakness in her feet and leg muscles, 
but had numbness in her toes bilaterally.  On physical 
examination there was a neutral calcaneal stance of 4 degrees 
varus bilaterally.  Her heels was perpendicular to the 
supporting structure bilaterally.  Passive range of motion of 
the subtalar joint was 30 degrees and hallux dorsiflexion was 
82 degrees bilaterally.  Right ankle dorsiflexion was 10 
degrees and plantar flexion was 30 degrees.  Left ankle 
dorsiflexion was 10 degrees and plantar flexion was 28 
degrees.  There was a flexible midtarsal joint bilaterally.  
There was adequate extension and flexion of the lesser 
metatarsophalangeal joint 2-5.  During statis stance the 
arches were well maintained.  There was no palpable or 
audible crepitus during passive range of motion of the joints 
of the feet or ankles.  Active range of motion equaled 
passive range of motion.  The muscle strength of the 
intrinsic and extrinsic muscles of the feet were 5/5 
bilaterally.  Achilles reflexes were equal bilaterally.  
Plantar reflexes were 2+ bilaterally.  No calluses were 
noted.  There was pain to palpation of the proximal plantar 
fascia at the insertion of the medial tubercle bilaterally.  
X-ray examination revealed that there was a decreased 
calcaneal inclination angle without any significant osseous 
or joint abnormalities.  Chronic plantar fasciitis, 
unresponsive to mechanical treatment, cortisone injections or 
muscle relaxants was diagnosed.  The examiner opined that 
there was some degree of functional limitation due to the 
appellant's history of seeking medical treatment for chronic 
plantar fasciitis.

A private podiatrist, Dr. Hall, wrote two letters on behalf 
of the appellant in May 2000.  In the first, Dr. Hall 
indicated that the appellant had ongoing treatment since 1991 
for bilateral arch and heel pain.  She had continued pain 
despite a series of steroid injections, pain medications and 
four custom foot orthoses.  In the second letter, Dr. Hall 
indicated that the appellant had reported severe bilateral 
heel to arch pain in the previous two weeks.  She had 
experienced intermittent problems with this pain since 1991.  
She was working in a secretarial position and was weight-
bearing about 4 hours/day wearing heels.  Previous treatment 
had failed to achieve any lasting relief.  Examination 
revealed tenderness to palpation of the medial plantar heel 
to arch region bilaterally.  The gastroc soleus complex was 
restricted.  There was a forefoot varus deformity.  
Peripheral vascular and neurological examinations were 
normal.  Radiographic examination revealed no visible osseous 
or joint pathology.  Her problem was chronic recurrent 
plantar fasciitis.  Conservative treatment was recommended.  
Surgical intervention was the last treatment recommendation 
and would consist of endoscopic plantar fasciotomy, which was 
an outpatient procedure with a 90 percent success rate.  
Failure required open plantar fascial excision.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2000).  The Board has considered 
the following rating criteria in order to determine whether a 
higher evaluation is warranted.

Severe foot injuries are assigned a 30 percent evaluation.  
Moderately severe foot injuries are assigned a 20 percent 
evaluation.  For moderate foot injuries a 10 percent 
evaluation is warranted.  With actual loss of use of the 
foot, the disability is to be rated at 40 percent.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5284 (2000).

Acquired flatfoot that is pronounced; with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
is assigned a 50 percent (bilateral) or 30 percent 
(unilateral) evaluation.  Severe acquired flatfoot; with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is assigned a 
30 percent (bilateral) or 20 percent (unilateral) evaluation.  
Moderate acquired flatfoot; with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, is assigned a 10 
percent evaluation (bilateral or unilateral).  Mild acquired 
flatfoot; symptoms relieved by built-up shoe or arch support, 
is assigned a noncompensable evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5276 (2000).

In the absence of evidence of limitation of motion in the 
ankle or foot and no X-ray evidence of osseous deformity, no 
other Diagnostic Codes are applicable.

The preponderance of the evidence is against a higher 
evaluation under the criteria for rating flatfoot as 
competent evidence of marked deformity, swelling on use or 
characteristic callosities has not been submitted.  On VA 
examination the arches were well maintained during statis 
stance, there were no callouses and there was no swelling.  
The evidence establishes that the appellant has pain with 
manipulation and use of the feet, which is consistent with 
the criteria for the current evaluation.

We have also considered whether this disability more nearly 
approximates a moderately severe foot injury, however the 
preponderance of the evidence is against such a finding.  As 
we balance all of the evidence, we note that the appellant is 
competent to state that her condition is worse.  The 
appellant has contended that a higher evaluation is 
warranted, and she has described her pain as severe at times.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  Therefore, more probative value has been 
assigned to the findings of the medical examiners.  Inservice 
findings characterized her plantar fasciitis as severe, 
however, on post-service examination only tenderness to 
palpation was noted.  We find that mere tenderness to 
palpation is insufficient to warrant a finding that the 
disability approximates a moderately severe foot injury.  
Furthermore, Dr. Hall described the problem as intermittent 
and continued to recommend conservative treatment over 
surgery.  Post-service, no competent examiner has described 
the problem as moderately severe or severe.  Therefore, we 
find that the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

We have also considered whether the functional impairment 
approximates the higher evaluation.  The VA examiner 
identified "some" functional impairment, but this was based 
on the appellant seeking medical treatment for the pain, not 
on the objective findings on examination.  Her stance was 
normal on examination as was her range of motion in both 
feet.  Weakened movement, excess fatigability, incoordination 
or painful movement has not been objectively demonstrated.  
Therefore, the preponderance of the evidence is against a 
finding that her functional impairment approximates the 
higher evaluation.


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board concludes that referral was not necessary 
in this case.  In this regard, the Board finds that the 
schedular criteria and currently assigned evaluations for 
bilateral plantar fasciitis are adequate, as the evidence of 
record fails to demonstrate an exceptional or unusual 
disability picture that is not adequately addressed by the 
rating criteria.  There is no evidence of any period of 
hospitalization for this condition and there is no evidence 
of inference with employment to such a marked extent as to 
not be adequately addressed by the rating schedule.


Earlier effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2000).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000). 

"Active service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a) (2000).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

The appellant filed a claim for service connection for 
bilateral plantar fasciitis that was received on July 28, 
1999.  No other communication was received prior to that date 
that evidenced an intent to file a claim for benefits.  
Service connection for bilateral plantar fasciitis was 
granted in a February 2000 rating decision and the effective 
date was established as the date of receipt of the claim, 
July 28, 1999.  

The earliest possible effective date for the grant of service 
connection for bilateral plantar fasciitis would be the date 
of separation from active service if the claim was received 
within one year.  The appellant contends that the effective 
date for the grant of service connection should be May 18, 
1999 which was the day she was discharged from the National 
Guard.  

The RO verified that the last period of active duty training 
ended on July 4, 1998.  The claim for service connection, 
received on July 28, 1999, was not received within one year.  
The Report of Separation and Record of Service in the 
Louisiana National Guard documents that she was released from 
the National Guard effective May 28, 1999 as medically unfit 
for duty.  However, this was not the date of separation from 
active service.  Therefore a date earlier than July 28, 1999 
for a grant of service connection for bilateral plantar 
fasciitis is not possible.  In cases such as this, where the 
law is dispositive, the claim must be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An increased rating for bilateral plantar fasciitis is 
denied.  Entitlement to an effective date earlier than July 
28, 1999 for a grant of service connection for bilateral 
plantar fasciitis.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

